DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1, 3-15 and 17-19 were previously pending.  Applicant’s amendment filed June 24, 2022, has been entered in full.  Claim 6 was amended.  No claims were added or cancelled.  Accordingly, claims 1, 3-15 and 17-19 are now pending.

Response to Arguments
Applicant has made a suggested correction to claim 6 and argues that this overcomes the previous duplicate claim objection (Reply filed June 24, 2022: Page 11).  Examiner agrees.  The previous duplicate claim objection is withdrawn.

Allowable Subject Matter
Claims 1, 3-15 and 17-19 are allowed.

The following is an examiner’s statement of reasons for allowance.
‘Naderhirn’ (US 2014/0168420 A1; previously cited) is similar to the claimed invention in that, for example, it also stitches images of a wind turbine blade (e.g., Figs. 1 and 5).  However, Naderhirn does not teach all aspects of the claimed invention.  For example, Naderhirn’s stitching does not use any edge detection.
‘Wang’ (US 2019/0304077 A1; previously cited) teaches a pre-processing technique that can be used for defect detection of wind turbine blades that does include edge detection (e.g. [0039], Fig. 3).  However, Wang does not teach all elements of the claimed invention.  For example, Wang does not teach “determining, according to an inclination angle of two sides of the blade of the wind turbine, two edges from among the plurality of edges as two sides of the blade region, which correspond to the two sides of the blade of the wind turbine” as required by claim 1.
In summary, neither Naderhirn, nor Wang, nor any other identified prior art discloses, teaches, suggests, or otherwise renders obvious the full combination of elements required by the claimed invention. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEOFFREY E SUMMERS whose telephone number is (571)272-9915. The examiner can normally be reached Monday-Friday, 7:00 AM to 3:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on (571) 272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEOFFREY E SUMMERS/Examiner, Art Unit 2669